 
Exhibit 10.3



NOTICE OF GRANT OF RESTRICTED STOCK AWARD


ZST DIGITAL NETWORKS, INC.
2010 OMNIBUS INCENTIVE PLAN


FOR GOOD AND VALUABLE CONSIDERATION, ZST Digital Networks, Inc. (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2010 Omnibus
Incentive Plan (the “Plan”), to the Participant designated in this Notice of
Grant of Restricted Stock Award (the “Notice”) the number of shares of the
common stock of the Company set forth in the Notice, subject to certain
restrictions as outlined below in this Notice and the additional provisions set
forth in the attached Terms and Conditions of Restricted Stock Award (the
“Agreement”).  Also enclosed is a copy of the information statement describing
important provisions of the Plan.


Participant:
Henry H. Ngan



Grant Date:
March 18, 2011



# of Shares of Restricted Stock:
90,000



Purchase Price:  Subject to the withholding provisions of Section 5 of the Terms
and Conditions, this Restricted Stock Award does not require the Participant to
pay any purchase price or other cash consideration in connection with the
issuance or delivery of the Restricted Stock.


Vesting Schedule:  Subject to the provisions contained in Sections 4, 5 and 6 of
the Terms and Conditions, this Restricted Stock Award shall vest, and the
applicable Restrictions set forth in the Terms and Conditions shall lapse, in
accordance with the following schedule in the event the Participant does not
have a Termination of Service prior to the applicable vesting date:


7,500 of the shares of the Restricted Stock covered by this Award shall vest
over a three-year period on each of the twelve (12) quarterly anniversaries of
the Date of Grant.


Change in Control:  All Restricted Stock outstanding on the date of a Change of
Control that have not previously vested or terminated under the terms of this
Notice shall be immediately and fully vested upon the date of a Change of
Control, except if the in the Change in Control results from such the
Participant’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Common Stock.


Forfeiture:  The Participant’s rights in the Restricted Stock Award on which the
Restrictions have not lapsed pursuant to the vesting schedule provisions above
shall be forfeited in full in the event of the Participant’s Termination of
Service for any reason.


By signing below, the Participant agrees that this Restricted Stock Award is
granted under and governed by the terms and conditions of the Company’s 2010
Omnibus Incentive Plan and the attached Terms and Conditions.


Henry H. Ngan
 
ZST Digital Networks, Inc.
     
/s/ Henry Ngan
 
/s/ Zhong Bo
   
By: Zhong Bo
   
Title: Chief Executive Officer
     
Date:
March 18, 2010
  
Date:
March 18, 2010

 
 
 

--------------------------------------------------------------------------------

 



TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD


These Terms and Conditions of Restricted Stock Award relates to the Notice of
Grant of Restricted Stock Award (the “Notice”) attached hereto, by and between
ZST Digital Networks, Inc. (the “Company”), and the person identified in the
Notice (the “Participant”).


The Board of Directors of the Company has authorized and approved the 2010
Omnibus Incentive Plan (the “Plan”), which has been approved by the stockholders
of the Company.  The Committee has approved an award to the Participant of a
number of shares of the Company’s common stock, conditioned upon the
Participant’s acceptance of the provisions set forth in the Notice and these
Terms and Conditions within 60 days after the Notice and these Terms and
Conditions are presented to the Participant for review.  For purposes of the
Notice and these Terms and Conditions, any reference to the Company shall
include a reference to any Affiliate.


1.           Grant of Restricted Stock.


(a)           Subject to the terms and conditions of the Plan, as of the Grant
Date, the Company grants to the Participant the number of shares of Common Stock
set forth in the Notice (the “Restricted Shares”), subject to the restrictions
set forth in Section 2 of these Terms and Conditions, the provisions of the Plan
and the other provisions contained in these Terms and Conditions.  If and when
the restrictions set forth in Section 2 expire in accordance with these Terms
and Conditions without forfeiture of the Restricted Shares, and upon the
satisfaction of all other applicable conditions as to the Restricted Shares,
such shares shall no longer be considered Restricted Shares for purposes of
these Terms and Conditions.


(b)           As soon as practicable after the Grant Date, the Company shall
direct that a stock certificate or certificates representing the applicable
Restricted Shares be registered in the name of and issued to the Participant. 
Such certificate or certificates shall be held in the custody of the Company or
its designee until the expiration of the applicable Restricted Period (as
defined in Section 3).  On or before the date of execution of the Notice, the
Participant has delivered to the Company one or more stock powers endorsed in
blank relating to the Restricted Shares.


(c)           Except as provided in Section 1(d), in the event that a
certificate for the Restricted Shares is delivered to the Participant, such
certificate shall bear the following legend (the “Legend”):


The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the ZST Digital Networks, Inc. 2010 Omnibus Incentive Plan and a
Restricted Stock Award Notice entered into between the registered owner and ZST
Digital Networks, Inc.  Copies of such Plan and Notice are on file in the
executive offices of ZST Digital Networks, Inc.


In addition, the stock certificate or certificates for the Restricted Shares
shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be placed on such certificate
or certificates to make appropriate reference to such restrictions.


(d)           As soon as administratively practicable following the expiration
of the Restricted Period without a forfeiture of the Restricted Shares, and upon
the satisfaction of all other applicable conditions as to the Restricted Shares,
including, but not limited to, the payment by the Participant of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Participant a certificate or certificates for the applicable Restricted Shares
which shall not bear the Legend.
 
 
1

--------------------------------------------------------------------------------

 



2.           Restrictions.


(a)         The Participant shall have all rights and privileges of a
stockholder as to the Restricted Shares, including the right to vote and receive
dividends or other distributions with respect to the Restricted Shares, except
that the following restrictions shall apply:


(i)           the Participant shall not be entitled to delivery of the
certificate or certificates for the Restricted Shares until the expiration of
the Restricted Period without a forfeiture of the Restricted Shares and upon the
satisfaction of all other applicable conditions;


(ii)          none of the Restricted Shares may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restricted Period
applicable to such shares, except as provided in Section 7.02(c) of the Plan or
as otherwise permitted by the Committee in its sole discretion or pursuant to
rules adopted by the Committee in accordance with the Plan; and


(iii)         all of the Restricted Shares shall be forfeited and returned to
the Company and all rights of the Participant with respect to the Restricted
Shares shall terminate in their entirety on the terms and conditions set forth
in Section 4.


(b)         Any attempt to dispose of Restricted Shares or any interest in the
Restricted Shares in a manner contrary to the restrictions set forth in these
Terms and Conditions shall be void and of no effect.


3.           Restricted Period and Vesting.  The “Restricted Period” is the
period beginning on the Grant Date and ending on the date the Restricted Shares,
or such applicable portion of the Restricted Shares, are deemed vested under the
schedule set forth in the Notice.  The Restricted Shares shall be deemed vested
and no longer subject to forfeiture under Section 4 in accordance with the
vesting schedule set forth in the Notice or earlier, if specified in the Notice,
in the event of a Change in Control.


4.           Forfeiture.


(a)           Subject to Section 6 below, if during the Restricted Period (i)
the Participant incurs a Termination of Service, (ii) there occurs a material
breach of the Notice or these Terms and Conditions by the Participant or (iii)
the Participant fails to meet the tax withholding obligations described in
Section 5(b), all rights of the Participant to the Restricted Shares that have
not vested in accordance with Section 3 as of the date of such termination shall
terminate immediately and be forfeited in their entirety.


(b)           In the event of any forfeiture under this Section 4, the
certificate or certificates representing the forfeited Restricted Shares shall
be canceled to the extent of any Restricted Shares that were forfeited.


5.           Withholding.


(a)           The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Participant with respect to the Restricted Shares.


(b)           The Participant shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Section 11.05 of the
Plan.


(c)           Subject to any rules prescribed by the Committee, the Participant
shall have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
common stock whose fair market value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award or (iii) by a combination of shares and cash.
 
 
2

--------------------------------------------------------------------------------

 



6.           Committee Discretion.  Notwithstanding any provision of the Notice
or these Terms and Conditions to the contrary, the Committee shall have
discretion under the Plan to waive any forfeiture of the Restricted Shares as
set forth in Section 4, the Restricted Period and any other conditions set forth
in the Notice or these Terms and Conditions.


7.           Defined Terms.  Capitalized terms used but not defined in the
Notice and Agreement shall have the meanings set forth in the Plan, unless such
term is defined in any Employment Agreement between the Participant and the
Company or an Affiliate.  Any terms used in the Notice and Agreement, but
defined in the Participant’s Employment Agreement are incorporated herein by
reference and shall be effective for purposes of the Notice and these Terms and
Conditions without regard to the continued effectiveness of the Employment
Agreement.


8.           Nonassignability.  The Restricted Shares may not be sold, assigned,
transferred (other than by will or the laws of descent and distribution, or to
an inter vivos trust with respect to which the Participant is treated as the
owner under Sections 671 through 677 of the Code), pledged, hypothecated, or
otherwise encumbered or disposed of until the restrictions on such Shares, as
set forth in the Notice and Agreement, have lapsed or been removed.


9.           Participant Representations.  The Participant hereby represents to
the Company that the Participant has read and fully understands the provisions
of the Notice, these Terms and Conditions and the Plan and the Participant’s
decision to participate in the Plan is completely voluntary.  Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this restricted stock
award.


10.         Regulatory Restrictions on the Restricted Shares.  Notwithstanding
any other provision of the Plan, the obligation of the Company to issue
Restricted Shares under the Plan shall be subject to all applicable laws, rules
and regulations and such approval by any regulatory body as may be required. 
The Company reserves the right to restrict, in whole or in part, the delivery of
the Restricted Shares pursuant to these Terms and Conditions prior to the
satisfaction of all legal requirements relating to the issuance of such shares,
to their registration, qualification or listing or to an exemption from
registration, qualification or listing.


11.         Miscellaneous.


(a)           Notices.  All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under these
Terms and Conditions shall be in writing and shall be either delivered
personally or sent by registered or certified mail, or by private courier,
return receipt requested, postage prepaid to the parties at their respective
addresses set forth herein, or to such other address as either shall have
specified by notice in writing to the other.  Notice shall be deemed duly given
hereunder when delivered or mailed as provided herein.


(b)           Waiver.  The waiver by any party hereto of a breach of any
provision of the Notice or these Terms and Conditions shall not operate or be
construed as a waiver of any other or subsequent breach.


(c)           Entire Agreement.  These Terms and Conditions, the Notice and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof.


(d)           Binding Effect; Successors.  These Terms and Conditions shall
inure to the benefit of and be binding upon the parties hereto and to the extent
not prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.
 
 
3

--------------------------------------------------------------------------------

 



(e)           Governing Law.  The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Delaware.


(f)            Headings.  The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of these Terms and
Conditions.


(g)           Conflicts; Amendment.  The provisions of the Plan are incorporated
in these Terms and Conditions in their entirety.  In the event of any conflict
between the provisions of these Terms and Conditions and the Plan, the
provisions of the Plan shall control.  The Agreement may be amended at any time
by written agreement of the parties hereto.


(h)           No Right to Continued Employment.  Nothing in the Notice or these
Terms and Conditions shall confer upon the Participant any right to continue in
the employ or service of the Company or affect the right of the Company to
terminate the Participant’s employment or service at any time.


(i)            Further Assurances.  The Participant agrees, upon demand of the
Company or the Committee, to do all acts and execute, deliver and perform all
additional documents, instruments and agreements which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Notice and these Terms and Conditions and the
Plan.
 
 
4

--------------------------------------------------------------------------------

 
 

 